Order entered December 5, 2016




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                 No. 05-16-01383-CV

                       IN RE ANTONIO H. PADILLA, Relator

              Original Proceeding from the 265th Judicial District Court
                                Dallas County, Texas
                         Trial Court Cause No. F-004-7293-R

                                      ORDER
      Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus.


                                                /s/   DAVID EVANS
                                                      JUSTICE